DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive. Applicant argues that Riley does not use the quality metric “in the derivation” of the vital sign. The Examiner respectfully disagrees.
As pointed out by the applicant, based on the quality metric, certain sensors, and therefore their sensed data signals, are selected based on the quality metric. Only the sensors/data signals selected based on the quality metric are then used to calculate the vital sign. Therefore, the vital sign can only be calculated after the quality metric selects the sensors/data signals, and therefore, the quality metric is used “in the derivation” of the vital sign as it affects the derivation process itself since the quality metric is used to select data signals and the vital sign cannot be calculated without use of the quality metric. No other details of the “derivation” process are claimed. As long as the quality metric tangentially, indirectly and/or directly results in the derivation of a vital sign, it is “used in the derivation of the vital sign” as vaguely recited in claim 1.
The applicant argues that their specification recites using the quality metric to adjust a range of acceptable signal amplitude values and/or the amount of processing/filtering that is applied. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using the quality metric to adjust a range of acceptable signal amplitude values and/or the amount of processing/filtering that is applied) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is also noted that the cited sections of the applicant’s specification on page 13 of the arguments recites the use of the quality metric in similar terms as Riley. In other words, the quality metric is merely used to choose which signals are considered reliable enough to produce a vital sign by the vital sign deriving unit.
The rejection of claims 1-2, 5-9, 12-14, 16, 18-22, 25 and 29 are still considered proper.
Applicant’s amendments and arguments filed 8/1/2022 with respect to the rejection of claims 3 and 28 have been fully considered and are persuasive.  The rejections of claims 3 and 28 have been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 5, 6, 12, 14, 16, 18, 22, 25 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riley et al. (US 8,525,679, hereinafter Riley).
Regarding claims 1, 6, 12, 14, 16 and 18, Riley discloses an input unit 1044 and vital sign related acquisition unit 1050 that determines a vital sign related signal of at least a body part of a person, from which a vital sign can be derived (Col. 6, lines 29-51). A body part position determining unit 1040/1046 determines whether the body part of the person is in contact with a support 1024 and generates a contact signal indicating whether the body part is in contact with the support (figures 5-7, col. 6, lines 1-18). The contact signal and vital sign related signal are independent of each other as they come from completely different sensors. Based on the contact signal, a quality setting metric unit sets a quality metric of the vital sign related signals, and determines which vital sign related signals have the highest quality (i.e., are the most reliable) using the quality metric and should be used to derive a vital sign by a vital sign deriving unit (Col. 12, lines 15-40).
Regarding claim 2, the quality metric setting unit uses movement of the person relative to the support to set the quality metric (Col. 8, line 27-Col. 9, line 27).
Regarding claims 22, 25 and 29, the force sensors 1040 of Riley could be worn on the body, if so desired by a user. Applicant is invited to explain why the sensors of Riley are not able to be worn, which is all that is required by the claims.
Regarding claim 5, Riley discloses detecting when the body is no longer contacting part of the support using a contact sensor 1040 (Col. 12, lines 15-40). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Frei et al. (US 2004/0138580, hereinafter Frei).
Riley, as described above, discloses the applicant’s basic invention but is silent as to signals being within a predetermined range, i.e., percentage, of each other are reliable/high quality. However, Frei discloses a physiological signal monitor (and thus is analogous art to Riley) and teaches that physiological signals within a predetermined range, i.e., percentage, of each other are reliable/high quality (par. 0089). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify Riley to consider those signals within a predetermined percentage of each other to also be considered reliable based on the teaching of Frei in order to ensure the quality of the signals and the diagnosis based on the signals..
Claims 8, 9, 13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Ferdosi et al. (US 2014/0066795, hereinafter Ferdosi).
Riley, as described above, discloses the applicant’s basic invention but is silent as to sending a signal to a user interface that will result in the user (i.e., an actuator) controlling the position of the support and/or the body part to ensure contact. However, Ferdosi discloses a physiological signal monitor (and thus is analogous art to Riley) and teaches that a signal can be sent to a user interface when a vital sign is deemed as unreliable in order for the user to correct the contact of the sensor/support (par. 0028-0031). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify Riley to send a correction signal as taught by Ferdosi in order to ensure quality of the measured vital sign.
Allowable Subject Matter
Claims 4, 10, 11 and 17 are allowed.
Claims 3, 23, 24, 26-28, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792